Title: From Thomas Jefferson to Albert Gallatin, 9 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 08.
                  
                  I inclose for your information letters from General Dearborne, P. D. Sargeant & Elisha Tracy on the infractions of the embargo, and their ideas on the means of remedy. I pass them through the hands of the Secretary of the Navy with a request that he will in concert with you give all the aid for the enforcement of the law which his department can afford. I think the conduct of Jordan at Sullivan should be enquired into, with a view to his removal if found either undisposed or negligent. indeed the distance of his residence, if it be fact, renders it impossible he should even sufficiently superintend the due execution of the duties of his office.
                  We have letters from Mr. Pinckney of the 30th. of May; but containing not one interesting word. if England should be disposed to continue peace with us, & Spain give to Bonaparte the occupation she promises, will not the interval be favorable for our reprisals on the Floridas for the indemnifications witheld. before the meeting of Congress we shall see further. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               